Citation Nr: 1142374	
Decision Date: 11/16/11    Archive Date: 11/30/11

DOCKET NO.  07-39 784	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, Oklahoma



THE ISSUES

1. Entitlement to service connection for a right leg condition.

2. Entitlement to service connection for a left leg condition.

3. Entitlement to service connection for a heart condition.

4. Entitlement to service connection for a hernia.

5. Entitlement to service connection for hypertension.



REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

D. M. Casula, Counsel 


INTRODUCTION

The Veteran served in the Oklahoma Army National Guard from 1973 through at least 1980, to include periods of active duty for training (ACDUTRA) from June 7, 1974 to October 4, 1974; June 28, 1975 to July 12, 1975; July 31, 1976 to August 14, 1976; and from July 16, 1977 to July 30, 1977.  

Since the RO awarded service connection for degenerative joint disease, lumbar spine; (in a rating decision dated in January 2009), based upon the Veteran's period of ACDUTRA from June 7, 1974 to October 4, 1974, that period of time is now encompassed in the phrase "active military, naval, and air service".  The Board also notes, however, that with regard to the RO granting service connection for bilateral hearing loss and for tinnitus (by rating decision dated in March 2008) it is unclear what additional periods of ACDUTRA, beyond the 1974 ACDUTRA period cited above, these service connection grants may be based on.

This matter comes before the Board of Veterans' Appeals (Board) from a February 2007 rating decision of the above Regional Office (RO) of the Department of Veterans Affairs (VA) which, in pertinent part, denied the Veteran's claims for service connection for a right leg disability, a left knee meniscectomy, a heart disability, a hernia, and hypertension.  The record reflects that in his formal claim received in August 2006, the Veteran initially claimed service connection for "bilateral legs".  Subsequently, the RO, in the February 2007 rating decision, rephrased that issue as service connection for a right leg disability and for a left knee meniscectomy.  Since it is unclear as to the exact nature of the left leg disability being claimed by the Veteran, the Board notes that the appealed claim has been broadened to include to all left leg conditions, rather than simply left knee meniscectomy, based on the decision of the United States Court of Appeals for Veterans Claims in Clemons v. Shinseki, 23 Vet. App. 1 (2009). 

In the Veteran's substantive appeal (VA Form 9) received in December 2007, he indicated he wanted a hearing at a local VA office before a Veterans Law Judge.  Subsequently, in March 2008, the Veteran indicated that he did not wish to attend any such hearing.  


FINDINGS OF FACT

1. The preponderance of the competent and probative evidence of record is against a finding that the Veteran has a right leg or knee condition which may be related to active service.

2. The preponderance of the competent and probative evidence of record is against a finding that the Veteran has a left leg or knee condition which may be related to active service.

3. The preponderance of the competent and probative evidence of record is against a finding that the Veteran has a heart condition that had an onset in service or is otherwise related to active service. 

4. The competent and probative medical evidence of record preponderates against a finding that the Veteran's hernia is related to a period of active service.

5. The competent and probative medical evidence of record preponderates against a finding that the Veteran's hypertension is related to a period of active service or any incident therein, or that it was manifested within one year of separation from a period of active service.


CONCLUSIONS OF LAW

1. A right leg condition was not incurred in or aggravated by active military service.  38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. § 3.303 (2011). 

2. A left leg condition was not incurred in or aggravated by active service.  38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. § 3.303 (2011). 

3. A heart condition was not incurred in or aggravated by active military service.  38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. § 3.303 (2011).

4. A hernia was not incurred in or aggravated by a period of active military service.  38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. § 3.303 (2011).

5. Hypertension was not incurred in or aggravated by a period of active military service, and cannot be presumed to have been.  38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2011). 


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Board has thoroughly reviewed all the evidence in the Veteran's claims folder.  Although the Board has an obligation to provide reasons and bases supporting this decision, there is no need to discuss, in detail, the evidence submitted by the Veteran or on his behalf.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000).  The analysis below focuses on the most salient and relevant evidence and on what this evidence shows, or fails to show, on the claims.  The Veteran must not assume the Board has overlooked pieces of evidence that are not explicitly discussed herein.  Timberlake v. Gober, 14 Vet. App. 122 (2000).

I. Duty to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) enhanced VA's duty to notify and assist claimants in substantiating a claim for VA benefits, as codified in pertinent part at 38 U.S.C.A. §§ 5103, 5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 3.159, 3.326(a).

Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his representative of any information, and any medical or lay evidence, that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper notice from VA must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  38 C.F.R. § 3.159(b)(1), as amended, 73 Fed. Reg. 23,353 (April 30, 2008).  This notice must be provided prior to an initial decision on a claim by the RO.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004). 

The VCAA notice requirements apply to all five elements of a service connection claim:  (1) veteran status; (2) existence of disability; (3) connection between service and the disability; (4) degree of disability; and (5) effective date of benefits where a claim is granted.  Dingess v. Nicholson, 19 Vet. App. 473, 484 (2006).

If complete notice is not provided until after the initial adjudication, such a timing error can be cured by subsequent legally adequate VCAA notice, followed by readjudication of the claim, as in a Statement of the Case (SOC) or Supplemental SOC (SSOC).  Moreover, where there is an uncured timing defect in the notice, subsequent action by the RO which provides the claimant a meaningful opportunity to participate in the processing of the claim can prevent any such defect from being prejudicial.  Mayfield v. Nicholson, 499 F.3d 1317, 1323-24 (Fed. Cir. 2007); Prickett v. Nicholson, 20 Vet. App. 370, 376 (2006).

The U.S. Court of Appeals for the Federal Circuit (Federal Circuit) held that any error in VCAA notice should be presumed prejudicial, and VA must bear the burden of proving that such error did not cause harm.  Sanders v. Nicholson, 487 F.3d 881 ( Fed. Cir. 2007).  The U.S. Supreme Court reversed that decision, finding it unlawful in light of 38 U.S.C.A. § 7261(b)(2), and held that - except for cases in which VA failed to meet the first requirement of 38 C.F.R. § 3.159(b) by not informing the claimant of the information and evidence necessary to substantiate the claim - the burden of proving harmful error rests with the party raising the issue, the Federal Circuit's presumption of prejudicial error imposed an unreasonable evidentiary burden on VA and encouraged abuse of the judicial process, and determinations on the issue of harmless error should be made on a case-by-case basis.  Shinseki v. Sanders, 129 S. Ct. 1696 (2009). 

In this case, the VCAA duty to notify was satisfied by way of a letter sent to the Veteran in August 2006 that fully addressed the notice elements and was sent prior to the initial RO decision in this matter.  The letter informed the Veteran of what evidence was required to substantiate the claims and of his and VA's respective duties for obtaining evidence.  The Board also notes that in the August 2006 letter, the Veteran was also advised of how disability ratings and effective dates are assigned.  See Dingess v. Nicholson, supra.  Moreover, he has not demonstrated any error in VCAA notice, and therefore the presumption of prejudicial error as to such notice does not arise in this case.  See Sanders v. Nicholson, supra.  Thus, the Board concludes that all required notice has been given to the Veteran.  

The Board also finds VA has satisfied its duty to assist the Veteran in the development of the claims.  The RO has obtained all identified and available service and post-service treatment records for the Veteran.  In that regard, the Board acknowledges that the Veteran reported he was treated by a Dr. Bruce Markman.  The record reflects the RO made two requests to Dr. Markman (in August 2006 and in October 2006) to obtain treatment records for the Veteran, however, after no responses were received, the RO notified the Veteran of this.  Thereafter, the RO received the original requests to Dr. Markman back with a stamp of "Return to Sender Forwarding Order Expired".  In a letter dated in November 2006, the RO notified the Veteran that they had used the address for Dr. Markman that he had provided, but that these letters had been returned.  The RO requested that the Veteran provide the correct address for Dr. Markman.  A review of the record does not show that the Veteran ever responded to this request from the RO.  Thus, no further attempts to obtain any records for Dr. Markman need be made.  Further, in March 2009, the Veteran submitted a VCAA notice response form in which he indicated that he had no other information or evidence to submit. 

The record reflects that the Veteran underwent a VA examination in December 2006, which the Board finds was adequate with regard to three of the issues on appeal (service connection for a right leg condition, a left leg condition, and a heart condition) because although it is not clear that the examiner reviewed the claims folder, it is clear that a history was obtained from the Veteran, and examination findings were reported, along with diagnoses/opinions, which were supported in the record.  Because the VA examination found that there were no current disabilities of the right leg, left leg, or the heart, and as explained below, these findings are threshold barriers to granting service connection, and because there is no other competent medical evidence of record showing a current right leg, left leg, and/or heart condition, whether or not the VA examiner reviewed the claims folder with regard to these issues is irrelevant.  Thus, the Board concludes that the December 2006 VA examination report is adequate as to those two issues on appeal.  Barr v. Nicholson, 21 Vet. App. 303, 310-11 (2007).  

With regard to the last two issues on appeal (service connection for a hernia and for hypertension), the Board acknowledges that the Veteran was not scheduled for any further VA examination to determine whether his hernia and/or hypertension may be related to active service.  Pursuant to 38 C.F.R. § 3.159(c)(4), VA will provide a medical examination or obtain a medical opinion based upon a review of the evidence of record if VA determines it is necessary to decide the claim.  A medical examination or medical opinion is necessary if the information and evidence of record does not contain sufficient competent medical evidence to decide the claim but (1) contains competent lay or medical evidence of a current diagnosed disability or persistent or recurrent symptoms of disability; (2) establishes that the veteran suffered an event, injury, or disease in service; and (3) indicates that the claimed disability or symptoms may be associated with the established event, injury, or disease in service.  The third part could be satisfied by competent evidence showing post- service treatment for a condition or other possible association with military service.  A VA examination to address the question of etiology as related to service is required when the Veteran presents a claim for service connection in which there was a pertinent event, injury, or disease in service; there is evidence of current disability; the medical evidence of record does not contain sufficient competent medical evidence to decide the claim; and the Veteran indicates that the claimed disability or symptoms may be associated with service.  38 C.F.R. § 3.159(c)(4); McLendon v. Nicholson, 20 Vet. App. 79 (2006).  

However, with regard to the claims for service connection for a hernia and hypertension, while there is competent medical evidence of current disabilities, there is no competent evidence of record (other than the Veteran's lay assertions) showing that these disabilities may be related to service, and, the Veteran had provided conflicting statements, including that both of these disabilities had an onset after service - in June.  Although he has contended that these disabilities are related to service, his lay statements alone are not competent evidence to support a finding on a medical question (such as diagnosis or etiology) requiring special experience or special knowledge.  See Espiritu v. Derwinski, 2 Vet. App. 492 (1992).  Moreover, the Board finds insufficient evidence of an event, disease, or injury in service upon which a VA examiner's opinion could be based to establish an etiology related to service to support these claims.  Finally, the Veteran's own assertions as to a relationship between the claimed disorders and service, as discussed infra, have been insufficiently specific, have been unsupported by corroborating evidence, and have herein been found to be outweighed by the absence of documented complaints or prior assertions of claimed disability, despite ample opportunity for the Veteran to provide support or greater specifics to support his assertions.  Thus, additional VA examinations/opinions regarding the claims for service connection for a hernia and hypertension are not necessary or warranted.

It therefore appears that all obtainable evidence identified by the Veteran relative to his claims has been obtained and associated with the claims folder, and that neither he nor his representative has identified any other pertinent evidence, not already of record, which would need to be obtained for a fair disposition of this appeal.  The Board concludes that no further notice or assistance to the Veteran is required to fulfill VA's duty to assist him in the development of the claims.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see also Quartuccio v. Principi, supra.  The Board concludes that VA has satisfied its duty to assist the Veteran in apprising him as to the evidence needed, and in obtaining evidence pertinent to his claims under the VCAA.  No useful purpose would be served in remanding this matter for yet more development.  Such a remand would result in unnecessarily imposing additional burdens on VA, with no additional benefit flowing to the Veteran.  The United States Court of Appeals for Veterans Claims (Court) has held that such remands are to be avoided.  Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).

II. Factual Background

On an enlistment examination dated in July 1973, the Veteran's blood pressure reading was noted to be 120/75, and his clinical evaluation was normal.  A treatment record shows that the Veteran was seen in the troop medical clinic on June 13, 1974 and complained of left knee pain.  He reported he had a meniscectomy in March and had had problems since.  He was sent to physical therapy for evaluation.  On June 14, 1974, it was noted that he had been evaluated for a knee problem the day before with no findings, and the assessment was possible knee pain.  On a subsequent examination in September 1974, his blood pressure reading was listed as 124/76.  On July 1977, his blood pressure reading was 100/64.  On another enlistment examination dated in July 1979, his blood pressure reading was noted to be 98/68, and his clinical evaluation was normal.  

Received from the Veteran in December 1989 was a formal claim (VA Form 21-526) in which he indicated, in the section regarding the nature and history of disabilities, "October 23 - 89 Heart".  

Received from the Veteran in August 2006 was another formal claim in which he reported that he was claiming the following disabilities:  lower back, bilateral legs, heart condition, hernia, and high blood pressure, all of which he claimed began in June 1990.  He reported treatment would be shown in his service treatment records (STRs) and by Dr. Bruce Markman. 

On the VA examination in December 2006, the Veteran reported that his right knee condition had existed for one year, and was not due to injury.  He reported that one year prior he had pain and swelling with activity, and giving away.  With regard to a left knee condition and a heart condition, it was noted that he denied making claim for those conditions.  He reported he had been suffering from hypertension for 10 years, and that his current symptoms were fatigue and headache.  He also reported he had been suffering from a hiatal hernia for four years, and that his current symptom was heartburn.  The diagnoses included right knee arthralgia; hypertension; and ventral hernia, and it was noted that no diagnosis was possible for the left knee because there were no positive findings; that there was no diagnosis for the heart because there was no pathology to render a diagnosis; and there was no finding of hypertensive heart disease.  On an addendum, the examiner noted that the Veteran was on blood pressure medication.

III. Laws and Regulations

Service connection may be granted for disability which is the result of disease or injury incurred in or aggravated by active service.  38 U.S.C.A. §§ 1110 , 1131; 38 C.F.R. § 3.303(a).  

A "veteran" is defined as "a person who served in the active military, naval, or air service, and who was discharged or released therefrom under conditions other than dishonorable."  38 U.S.C.A. § 101(2); 38 C.F.R. § 3.1(d).

Active service includes (1) active duty, (2) any period of active duty for training (ACDUTRA) during which the individual concerned was disabled or died from a disease or injury incurred or aggravated in the line of duty, and (3) any period of inactive duty training (INACDUTRA)during which an individual was disabled or died from an injury incurred or aggravated in the line of duty or from an acute myocardial infarction, a cardiac arrest, or a cerebrovascular accident which occurred during such training.  38 C.F.R. § 3.6(a).  

The Board notes that there is a clear distinction between individuals who serve on active duty and those who only serve on ACDUTRA.  An individual seeking VA disability compensation based only on ACDUTRA must establish a service-connected disability in order to achieve veteran status and be entitled to disability compensation benefits.  Further, the burden to establish "veteran" status for a claim based on a period of ACDUTRA is on the Veteran.  Paulson v. Brown, 7 Vet. App. 466, 470 (1995); Smith v. Shinseki, 24 Vet. App. 40, 44 (2010); Donnellan v. Shinseki, 24 Vet. App. 167, 171-75 (2010). 

Certain evidentiary presumptions--such as the presumption of sound condition at entrance to service, the presumption of aggravation during service of preexisting diseases or injuries which undergo an increase in severity during service, and the presumption of service incurrence for certain diseases which manifest themselves to a degree of disability of 10 percent or more within a specified time after separation from service--are provided by law to assist veterans in establishing service connection for a disability or disabilities.  38 U.S.C.A. § 1112 ; 38 C.F.R. § 3.304(b) , 3.306, 3.307, 3.309. 

In most cases, the advantages of these evidentiary presumptions do not extend to those who claim service connection based on a period of ACDUTRA or INACDUTRA.  Paulson, 7 Vet. App. at 470-71. However, should a claimant establish a service-connected disability based on a period of ACDUTRA, that period would establish that claimant as a veteran and the period of ACDUTRA would qualify as active service under 38 U.S.C.A. § 101(24).  Moreover, provisions relating to presumptive service connection would be for consideration based on that period of active service.  Paulson, 7 Vet. App. 477  -78. 

In order to prevail on the issue of service connection, there must be medical evidence of a (1) current disability; (2) medical, or in certain circumstances, lay evidence of in- service incurrence or aggravation of a disease or injury; and (3) medical evidence of a nexus between the claimed in- service disease or injury and the present disease or injury.  Hickson v. West, 12 Vet. App. 247, 253   (1999). 

The existence of a current disability is the cornerstone of a claim for VA disability compensation.  Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992).  The Board recognizes the Court has held that the presence of a chronic disability at any time during the claim process can justify a grant of service connection, even where the most recent diagnosis is negative.  McClain v. Nicholson, 21 Vet. App. 319 (2007). 

Where a veteran had ninety days or more of active service, and certain chronic diseases, including hypertension, become manifest to a degree of 10 percent or more within one year after separation from such service, such disease shall be presumed to have been incurred in service, even though there is no evidence of such disease during service.  38 U.S.C.A. § 1101, 1112, 1113; 38 C.F.R. § 3.307, 3.309.

Medical evidence is generally required to establish a medical diagnosis or to address questions of medical causation; lay assertions of medical status do not constitute competent medical evidence for these purposes.  Espiritu v. Derwinski, 2 Vet. App. 492, 494 (1992).  However, lay statements may serve to support a claim for service connection by supporting the occurrence of lay-observable events or the presence of disability or symptoms of disability subject to lay observation.  38 U.S.C.A. § 1153(a); 38 C.F.R. § 3.303(a); Jandreau v. Nicholson, 492 F.3d 1372 (Fed Cir. 2007); Buchanan v. Nicholson, 451 F.3d 1331, 1336 (Fed. Cir. 2006). 

1. Service Connection for a Right Leg and Heart Conditions

The Veteran essentially contends that he has a right leg/knee condition and a heart condition that are related to his military service.  As noted above, the threshold requirement for service connection to be granted is competent medical evidence of the current existence of the claimed disorder.  Brammer v. Derwinski , supra.  In this case, the competent medical evidence of record, including a VA examination, does not show that he has any current right leg or heart disability.  While he has complaints of right knee pain, he has denied any heart condition.  Moreover, when he underwent the VA examination in 2006, an x-ray of the right knee was negative and the diagnoses included right knee arthralgia, but there were no diagnoses provided for the heart.  The Board notes that until a right knee disability is shown, the fact of whether the Veteran has right knee symptoms, including pain, is not relevant.  Thus, the preponderance of the evidence is against the claims, the benefit-of-the-doubt rule does not apply, and the claims for service connection for a right leg/knee condition and a heart condition must be denied.  Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990). 

2. Service Connection for a Left Leg Condition

With regard to the claim for service connection for a left leg condition, the Veteran has not specified the nature of his leg condition.  Service records, however, show that he underwent a left knee meniscectomy in March 1974 - just three months before his period of ACDUTRA which started in June 1974.  While he complained of left knee pain during this period of ACDUTRA, no current left knee disability was noted at that time.  Moreover, a review of the other available service records shows no report of or finding of any left knee problems or disability.  Post-service records show that while the Veteran contended that a left leg condition should be service-connected, in his formal claim he indicated that this condition had an onset in June 1990.  Later, on the VA examination in 2006, he denied he had filed a claim for a left knee condition, and after a negative examination and x-ray of the left knee, the examiner noted that a diagnosis was not possible because there were no positive findings.  While the Board recognizes that the presence of a chronic disability at any time during the claim process can justify a grant of service connection, in this case there has been no showing of any chronic left leg or knee disability at any point during the appeal process.  McClain v. Nicholson, supra.  Because there has been no showing of (or even a report of) any current left leg or left knee disability, and the threshold requirement for service connection to be granted is competent evidence of the current existence of the claimed disorder, the preponderance of the evidence is against the claim, the benefit-of-the-doubt rule does not apply, and the claim for service connection for a left leg condition must be denied.  Brammer v. Derwinski; Gilbert v. Derwinski,. 

3. Service Connection for a Hernia and for Hypertension

The Veteran initially reported (on his formal claim for service connection filed in August 2006) that his hypertension and hernia had an onset in June 1990.  He later reported (on the VA examination in December 2006) that his hypertension had existed for 10 years and that his hernia had existed for 4 years.  

With regard to these claims, initially, the Board notes that current disabilities of a ventral hernia and hypertension have been shown by the record.  Brammer  v. Derwinski, supra.  STRs, however, show no report or finding of any hernia or hypertension, and show basically normal blood pressure readings.  

What is missing for these claims for service connection is competent medical evidence of a link between the Veteran's ventral hernia and active service and of a link between his hypertension and active service.  Here, he has not submitted or identified any medical opinion or other medical evidence regarding any etiological relationships to service that would support such claims, and as noted above, the Board has concluded that obtaining a VA examination on this point alone is not necessary to decide the claims.  And while the Veteran's is certainly competent to report he has had elevated blood pressure readings and symptoms which he relates his hernia, as a lay person, he is not competent to report that he has hypertension or a ventral hernia related to a period of active service.  38 U.S.C.A. § 1153(a); 38 C.F.R. §§ 3.303(a), 3.159(a); Jandreau v. Nicholson, supra; Buchanan v. Nicholson, supra; Espiritu v. Derwinski, supra.  Further, by the Veteran's own report it does not appear that he was diagnosed with either hypertension or a hernia until many years after his National Guard service.  In light of this evidentiary posture (including consideration of the evidence of record; the length of time between the Veteran's discharge from service and his reports of the onset of his hernia and hypertension; and the absence of any medical opinion suggesting a causal link between these disabilities and service), the Board finds that the preponderance of the evidence is against the claims of direct service connection for hypertension and for a hernia.  As the preponderance of the evidence is against the claims, the benefit-of-the-doubt rule does not apply, and the claims for service connection for hypertension and for a hernia must be denied.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert v. Derwinski, supra.



ORDER

Service connection for a right leg condition is denied.

Service connection for a left leg condition is denied.

Service connection for a heart condition is denied.

Service connection for a hernia is denied.

Service connection for hypertension is denied.



____________________________________________
S. L. Kennedy
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


